          Case 3:20-cv-08143-JAT Document 24 Filed 04/15/21 Page 1 of 15



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Misty Dawn Smartt,                                No. CV-20-08143-PCT-JAT
10                   Plaintiff,                         ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                     Defendant.
14
15            Pending before the Court is Plaintiff Misty Dawn Smartt’s appeal from the
16   Commissioner’s denial of her application for Social Security Disability Insurance (“SSDI”)

17   and Supplemental Security Income (“SSI”) benefits under 42 U.S.C. §§ 401–434, 1381–
18   1383f. (Doc. 1). The appeal is fully briefed. (Docs. 16, 17, 23). The Court now rules.

19   I.       BACKGROUND

20            Plaintiff was born in July of 1973, completed high school, and has a certificate in
21   medical insurance billing and coding. (Doc. 13-3 at 46, 49). Plaintiff has past relevant work
22   experience as an administrative assistant and a “supervisor and billing clerk.” (Id. at 26).

23   Plaintiff argued that the following conditions rendered her disabled: “chronic cervical spine

24   pain, status-post surgery; chronic pain syndrome; and chronic right lower extremity pain.”

25   (Doc. 16 at 3). Plaintiff has not engaged in substantial gainful activity since July 22, 2015,

26   the onset date of Plaintiff’s conditions. (Doc. 13-3 at 18).
27            Plaintiff filed an application for SSDI and SSI benefits in August and September
28   2015, respectively. (Docs. 16 at 2; 13-3 at 16). Those applications were denied at the initial
      Case 3:20-cv-08143-JAT Document 24 Filed 04/15/21 Page 2 of 15



 1   stage, (Doc. 13-3 at 16), upon reconsideration, (id.), and by the Administrative Law Judge
 2   (“ALJ”) after a hearing, (Docs. 16 at 2; 13-3 at 16–28). The Appeals Council denied
 3   review. (Doc. 13-3 at 2–4). Plaintiff then sought review in this Court. (Doc. 1).
 4          a.     The Disability Determination
 5          A claimant must show she “is under a disability” to qualify for disability insurance
 6   benefits. 42 U.S.C. § 423(a)(1)(E). The claimant is disabled if she suffers from a medically
 7   determinable physical or mental impairment that prevents her from engaging in any
 8   “substantial gainful activity.” Id. § 423(d)(1)–(2). The Social Security Administration has
 9   created a five-step process for an ALJ to determine whether the claimant is disabled. 20
10   C.F.R. § 404.1420(a)(1). Each step can be dispositive. See id. § 404.1420(a)(4). “The
11   burden of proof is on the claimant at steps one through four,” and the burden shifts to the
12   Commissioner at step five. See Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1222
13   (9th Cir. 2009).
14          At step one, the ALJ examines whether the claimant is “doing substantial gainful
15   activity.” 20 C.F.R. § 404.1520(a)(4)(i). If not, then the ALJ proceeds to step two. At step
16   two, the ALJ considers whether the claimant has a physical or mental impairment or a
17   combination of impairments that are “severe.” Id. § 404.1520(a)(4)(ii). If the ALJ finds
18   that there is severe impairment, then the ALJ proceeds to step three to determine whether
19   the claimant’s impairment or combination of impairments meets or medically equals an
20   impairment listed in Appendix 1 to Subpart P of 20 C.F.R. Part 404. Id.
21   § 404.1520(a)(4)(iii). If so, the claimant is disabled. Id. If not, the ALJ must assess the
22   claimant’s “residual functional capacity” (“RFC”) before proceeding to step four. Id.
23   § 404.1520(a)(4). The RFC is the most a claimant “can still do despite [her] limitations.”
24   Id. § 404.1545(a)(1). At step four, the ALJ determines whether the claimant can still do
25   “past relevant work” in light of the claimant’s RFC. Id. § 404.1520(a)(4)(iv). If not, the
26   ALJ proceeds to the final step and examines whether the claimant “can make an adjustment
27   to other work” considering the claimant’s RFC, age, education, and work experience. Id.
28   § 404.1520(a)(4)(v). If an adjustment can be made, the claimant is not disabled. Id.


                                                 -2-
      Case 3:20-cv-08143-JAT Document 24 Filed 04/15/21 Page 3 of 15



 1          b.     The ALJ’s Decision
 2          The ALJ denied Plaintiff social security benefits because he determined that
 3   Plaintiff was “not disabled” and was “capable of making a successful adjustment to other
 4   work that exists in significant numbers in the national economy.” (Doc. 13-3 at 28). After
 5   finding that Plaintiff was not engaged in substantial gainful activity since July 22, 2015 at
 6   step one, the ALJ determined, at step two, that Plaintiff “has the following severe
 7   impairments: chronic cervical spine pain, status-post surgery; chronic pain syndrome; and
 8   chronic right lower extremity pain.” (Id. at 18–19).
 9          At step three, the ALJ concluded that Plaintiff’s impairments, singularly or in
10   combination, did not “meet[] or medically equal[] the severity of one of the listed
11   impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525
12   and 404.1526).” (Id. at 20). Accordingly, the ALJ conducted an RFC analysis and found
13   that Plaintiff could perform “light work.” (Id. at 20–26). In doing so, the ALJ gave “little
14   weight” to the opinions of Plaintiff’s treating physician and “significant weight” to the
15   opinions of the state agency examining physician. (Id. at 25).
16          At step four, the ALJ determined that Plaintiff could not perform any past relevant
17   work. (Id. at 26). At step five, the ALJ concluded that Plaintiff could perform the
18   occupations of circuit board assembler (DOT 726.684-110), loader, semi-conductor (DOT
19   726.685-066), telemarketer (DOT 237.367-046), and surveillance system monitor (DOT
20   379.367-010), consistent with the vocational expert’s testimony. (Id. at 27–28). Thus, the
21   ALJ determined that Plaintiff has not been under a disability from July 22, 2015 through
22   the date of the ALJ’s decision. (Id. at 28).
23   II.    LEGAL STANDARD
24          The ALJ’s decision to deny disability benefits may be overturned “only when the
25   ALJ’s findings are based on legal error or not supported by substantial evidence in the
26   record.” Benton ex rel. Benton v. Barnhart, 331 F.3d 1030, 1035 (9th Cir. 2003).
27   “‘Substantial evidence’ means more than a mere scintilla, but less than a preponderance,
28   i.e., such relevant evidence as a reasonable mind might accept as adequate to support a


                                                    -3-
      Case 3:20-cv-08143-JAT Document 24 Filed 04/15/21 Page 4 of 15



 1   conclusion.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citing Young
 2   v. Sullivan, 911 F.2d 180, 183 (9th Cir. 1990)).
 3          “The inquiry here is whether the record, read as a whole, yields such evidence as
 4   would allow a reasonable mind to accept the conclusions reached by the ALJ.” Gallant v.
 5   Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (citation omitted). “Where evidence is
 6   susceptible of more than one rational interpretation, it is the ALJ’s conclusion which must
 7   be upheld; and in reaching his findings, the ALJ is entitled to draw inferences logically
 8   flowing from the evidence.” Id. (citations omitted); see Batson v. Comm’r of Soc. Sec.
 9   Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). This is because “[t]he trier of fact and not
10   the reviewing court must resolve conflicts in the evidence, and if the evidence can support
11   either outcome, the court may not substitute its judgment for that of the ALJ.” Matney v.
12   Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992); see Benton, 331 F.3d at 1035 (“If the
13   evidence can support either outcome, the Commissioner’s decision must be upheld.”).
14          The ALJ is responsible for resolving conflicts in medical testimony, determining
15   credibility, and resolving ambiguities. See Andrews v. Shalala, 53 F.3d 1035, 1039 (9th
16   Cir. 1995). Thus, if on the whole record before the Court, substantial evidence supports the
17   ALJ’s decision, the Court must affirm it. See Hammock v. Bowen, 879 F.2d 498, 501 (9th
18   Cir. 1989); see also 42 U.S.C. § 405(g). On the other hand, the Court “may not affirm
19   simply by isolating a specific quantum of supporting evidence.” Orn v. Astrue, 495 F.3d
20   625, 630 (9th Cir. 2007) (quotation omitted). The Court is not charged with reviewing the
21   evidence and making its own judgment as to whether Plaintiff is or is not disabled. See
22   Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003). Rather, the Court’s inquiry is
23   constrained to the reasons asserted by the ALJ and the evidence relied upon in support of
24   those reasons. See id.
25   III.   ANALYSIS
26          Plaintiff contends that there are two potential errors in the ALJ’s analysis: (1) The
27   ALJ erred when he failed to provide specific and legitimate reasons for assigning little
28   weight to the opinions of Dr. Karandish, Plaintiff’s treating physician, and significant


                                                -4-
      Case 3:20-cv-08143-JAT Document 24 Filed 04/15/21 Page 5 of 15



 1   weight to the opinions of Dr. Gordon, an examining physician, and (2) the ALJ did not
 2   provide specific, clear, and convincing reasons for rejecting Plaintiff’s symptom testimony.
 3   (Doc. 16). The Court addresses each contention in turn.
 4          a.     Dr. Karandish’s and Gordon’s Assessments
 5          Plaintiff argues that the ALJ erred when he failed to provide specific and legitimate
 6   reasons for assigning little weight to the opinions of Dr. Karandish, Plaintiff’s treating
 7   physician. (Doc. 16 at 13). Plaintiff also argues that this error was magnified by the fact
 8   that the ALJ assigned significant weight to the opinions of Dr. Gordon, an examining
 9   physician. (See id. at 17–19).
10          “If a treating or examining doctor’s opinion is contradicted by another doctor’s
11   opinion, an ALJ may only reject it by providing specific and legitimate reasons that are
12   supported by substantial evidence.” Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014)
13   (quoting Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008)). The ALJ must
14   also apply the factors set forth in 20 C.F.R. § 404.1527(c)(2)(i)–(ii) and (c)(3)–(6). “The
15   ALJ must do more than state conclusions. He must set forth his own interpretations and
16   explain why they, rather than the doctors’, are correct.” Garrison, 759 F.3d at 1012
17   (quoting Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998)). In other words, “an ALJ
18   errs when he rejects a medical opinion or assigns it little weight while doing nothing more
19   than ignoring it, asserting without explanation that another medical opinion is more
20   persuasive, or criticizing it with boilerplate language that fails to offer a substantive basis
21   for his conclusion.” Id. at 1012–13.
22                 1.     Dr. Karandish
23          Here, the ALJ stated that he gave “little weight to Dr. Karandish’s assessments
24   because they are overly restrictive given the objective medical findings discussed [] in the
25   decision.” (Doc. 13-3 at 25). The ALJ went on to state that the medical records did not
26   support the “extreme limitations” found by Dr. Karandish, and cited the medical record
27   while averring that “the notes generally showed that [Plaintiff] remained neurologically
28


                                                  -5-
         Case 3:20-cv-08143-JAT Document 24 Filed 04/15/21 Page 6 of 15



 1   intact and ambulated without an assistive device.” (Id.).1
 2           The ALJ justified assigning less weight to Dr. Karandish’s opinions by noting that
 3   they were unsupported by the objective medical record as a whole. (Id. at 25). In discussing
 4   Plaintiff’s medical record as a whole, the ALJ presented substantial evidence to support his
 5   finding. The ALJ noted that Dr. Karandish found that Plaintiff was unable to work in any
 6   capacity on three separate occasions, in part, because Plaintiff could sit or stand for less
 7   than two hours a day, carry or lift less than ten pounds, and use her hands and feet, bend,
 8   reach, and stoop for less than twenty percent of an eight hour day. (Docs. 13-3 at 25; 13-
 9   10 at 85–86; 13-11 at 84–85; 13-12 at 114–115).
10           The ALJ determined that Dr. Karandish’s findings were not supported by the record
11   as a whole, however, citing records indicating that Plaintiff was neurologically intact,
12   (Docs. 13-3 at 25; 13-10 at 11, 77, 92, 106, 113; 13-11 at 33, 88; 13-12 at 16), could
13   ambulate without an assistive device, (Docs. 13-3 at 24–25; 13-10 at 30; 13-11 at 58, 62,
14   66,70, 74, 78, 82, 100, 105, 110, 115, 120, 125, 129, 133, 136, 141, 144; 13-12 at 42, 52),
15   and improved in her condition after surgery. (Docs. 13-3 at 22–26; 13-8 at 24; 13-10 at 78;
16   13-11 at 89). The ALJ also cited records showing normal tone and strength in the upper
17   and lower extremities. (Docs. 13-3 at 23–25; 13-9 at 54, 59, 64, 71, 78–79, 84, 90, 97, 104–
18   105, 111, 118, 125; 13-11 at 89). In all, the ALJ considered the entirety of the medical
19   record and found that it conflicted with Dr. Karandish’s opinions. (See Doc. 13-3 at 22–
20   25). The Court considers these records “relevant evidence as a reasonable mind might
21   accept as adequate to support a conclusion.” Revels v. Berryhill, 874 F.3d 648, 654 (9th
22   Cir. 2017). Thus, this showing satisfied the “specific and legitimate” standard when
23   assigning “little weight” to Dr. Karandish’s opinion. See Trevizo v. Berryhill, 871 F.3d 664,
24   675 (9th Cir. 2017) (the ALJ can meet the specific and legitimate standard by summarizing
25   the facts and conflicting clinical evidence in detail, stating his own interpretation of the
26   facts and evidence, and making findings accordingly).
27           Further, the ALJ’s decision demonstrates that he considered the relevant factors set
28   1
       The ALJ specifically found that Plaintiff uses a cane to ambulate, but she can ambulate
     fifty feet without the use of a cane.

                                                 -6-
      Case 3:20-cv-08143-JAT Document 24 Filed 04/15/21 Page 7 of 15



 1   forth in 20 C.F.R. 404.1527(c) when weighing Dr. Karandish’s opinion. The ALJ discussed
 2   the nature and length of the treatment relationship, noting that Dr. Karandish was Plaintiff’s
 3   treating physician who completed three medical questionnaires, one for each of Plaintiff’s
 4   visits. (Doc. 13-3 at 25); see 20 C.F.R. 404.1527(c)(2)(i–ii). The ALJ also considered the
 5   supportability and consistency of Dr. Karandish’s opinion with the record as a whole. (Doc.
 6   13-3 at 25); see 20 C.F.R. 404.1527(c)(3)–(4). Additionally, neither the record nor the
 7   Plaintiff indicate that Dr. Karandish is a specialist. (See Docs. 16, 23, 13-3); 20 C.F.R.
 8   404.1527(c)(5). These considerations affirm the ALJ’s assertion that he considered the
 9   relevant factors set forth in 20 C.F.R. 404.1527(c). (See Doc. 13-3 at 21).
10          Plaintiff next asserts that the medical evidence cited by the ALJ supports, rather
11   than detracts from, Dr. Karandish’s assessments. (Doc. 16 at 15). Yet, it is not for this
12   Court to second guess the ALJ’s reasonable interpretation of the medical record because
13   “where evidence is susceptible to more than one rational interpretation, as it is here, it is
14   the ALJ’s conclusion that must be upheld.” Benear v. Comm’r of Soc. Sec. Admin., No.
15   CV-17-04160-PHX-JAT, 2019 WL 258345, at *6 (D. Ariz. Jan. 18, 2019), aff’d sub nom.
16   Benear v. Saul, 838 F. App’x 305 (9th Cir. 2021) (internal alterations and marks omitted).
17          Plaintiff goes on to state that the ALJ, as an “administrative adjudicator and lay
18   person,” was not qualified to determine whether the objective medical evidence supported
19   Dr. Karandish’s assessments. (Doc. 16 at 15). However, “[r]esolving conflicts is the ALJ’s
20   responsibility and prerogative.” Owen v. Saul, 808 F. App’x 421, 423 (9th Cir. 2020). Thus,
21   even as a lay person, the ALJ properly weighed the evidence before him and provided
22   specific and legitimate reasons for his determinations. See Garrison, 759 F.3d at 1012.
23          Plaintiff then cites Gerstner v. Berryhill arguing that the ALJ did not properly
24   examine the whole record but only looked to certain portions of it and only considered how
25   Plaintiff presented on the days of her appointments. (Doc. 16 at 16–17 (citing Gerstner v.
26   Berryhill, 879 F.3d 257, 262 (7th Cir. 2018)). This case is inapposite from Gerstner,
27   however, because, in Gerstner, the Seventh Circuit found that the ALJ “fixated” on select
28   portions of the medical record while ignoring others. Gerstner, 879 F.3d at 261–62. Unlike


                                                 -7-
      Case 3:20-cv-08143-JAT Document 24 Filed 04/15/21 Page 8 of 15



 1   the ALJ in Gerstner, the ALJ here determined that Plaintiff was not disabled only after he
 2   undertook an analysis of the entire medical record and considered the evidence that both
 3   supported and detracted from a finding of disability. (See Doc. 13-3 at 19–26). This
 4   analysis included Plaintiff’s hospitalizations for pneumonia and strokes, Plaintiff’s
 5   seizures, and Plaintiff’s anxiety. (See Doc. 13-3 at 19). The ALJ determined that these, and
 6   other conditions, were non-severe and could be managed medically. (Id.). Thus, the Court
 7   finds that the ALJ undertook a satisfactory examination of the record.
 8           Ultimately, the ALJ did not err in giving minimal weight to Plaintiff’s treating
 9   physician after analyzing the entire medical record and determining that it did not support
10   Dr. Karandish’s opinions. See Batson, 359 F.3d at 1195 (holding an ALJ did not err in
11   giving minimal weight to the opinions of plaintiff’s treating physicians, in part, because
12   they were not supported by the medical record as a whole); Benear 2019 WL 258345, at
13   *12 (same); Hermiz v. Berryhill, No. 318CV01035BENKSC, 2019 WL 3780271, at *18
14   (S.D.    Cal.    Aug.     9,   2019),   report    and   recommendation      adopted,    No.
15   318CV01035BENKSC, 2019 WL 4016451 (S.D. Cal. Aug. 26, 2019) (same).
16                   2.      Dr. Gordon
17           The ALJ also assigned less weight to Dr. Karandish’s opinions because of their
18   conflict with the results of the evaluation performed by Dr. Gordon, an examining
19   physician. (See id. at 24–25). Dr. Gordon examined Plaintiff and determined that she was
20   capable of performing light-exertion work. (Docs. 13-3 at 25; 13-11 at 91–97). The ALJ
21   found that the opinions of Dr. Gordon were supported by the medical record and gave them
22   significant weight. (Doc. 13-3 at 25–26). Plaintiff contends that it was improper to weigh
23   the opinions of an examining physician over that of a treating physician, (Doc. 16 at 18),
24   but an ALJ need not give controlling weight to the opinion of a treating physician, Batson,
25   359 F.3d at 1194–95. Because the ALJ found that Dr. Gordon’s opinions were consistent
26   with the medical record, the ALJ did not err in considering them substantial evidence. See
27   Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002) (“The opinions of non-treating or
28   non-examining physicians may also serve as substantial evidence when the opinions are


                                                 -8-
      Case 3:20-cv-08143-JAT Document 24 Filed 04/15/21 Page 9 of 15



 1   consistent with independent clinical findings or other evidence in the record.”).
 2          Plaintiff argues that the ALJ’s conclusion was “contrary to the ALJ’s assignment of
 3   ‘significant weight’ to Dr. Gordon’s opinion, who in September 2018 found [Plaintiff]
 4   required the use of a handheld assistive device for walking at all times.” (Doc. 16 at 17).
 5   Yet, the ALJ found that “a cane is medically necessary” for Plaintiff. (Doc. 13-3 at 20).
 6   Further, while the ALJ determined that Plaintiff “can ambulate 50 feet without the use of
 7   a cane,” (Id.), the ALJ supported this determination with citations to the medical record,
 8   (Id. at 23–24). While the ALJ’s RFC determination may have differed from Dr. Gordon’s
 9   opinion, “it is the responsibility of the ALJ, not the claimant’s physician, to determine
10   residual functional capacity.” Vertigan v. Halter, 260 F.3d 1044, 1049 (9th Cir. 2001).
11          Plaintiff finally argues that the record does not support Dr. Gordon’s opinions nor
12   does it support that Plaintiff’s conditions improved with conservative treatment. (Doc. 16
13   at 18–19). The ALJ, however, cited portions of the record that show a medical plan of
14   conservative treatment, (see, e.g., Doc. 13-3 at 23–24 (noting a medical plan of physical
15   therapy, use of a C-collar, temporary use of a wheelchair, and pain medication)), and
16   improvement in Plaintiff’s conditions, (see, e.g., id. at 23 (noting Plaintiff’s report of
17   improvement in neck pain following medical plan of physical therapy and use of C-collar),
18   25 (noting well-healed incisions and scars along with normal muscle bulk and intact
19   strength in the upper and lower extremities)). At most the record is ambiguous as to
20   Plaintiff’s improvement through conservative treatment, and, “given that the ALJ is the
21   ‘final arbiter with respect to resolving ambiguities in the medical evidence,’” the Court
22   defers to the ALJ’s finding. Singh v. Comm’r of Soc. Sec. Admin., No. CV-19-02315-PHX-
23   MTM, 2020 WL 5757620, at *3 (D. Ariz. Sept. 28, 2020) (quoting Tommasetti v. Astrue,
24   533 F.3d 1035, 1041 (9th Cir. 2008)). While Plaintiff initially underwent multilevel
25   cervical fusion surgery, the ALJ reasonably determined that, for the period at issue,
26   Plaintiff improved with conservative treatment that supported Dr. Gordon’s opinions.
27                 3.     Conclusion Regarding Physician Assessments
28          Because the ALJ provided specific and legitimate reasons for assigning little weight


                                                -9-
      Case 3:20-cv-08143-JAT Document 24 Filed 04/15/21 Page 10 of 15



 1   to the opinions of Dr. Karandish, Plaintiff’s treating physician, and significant weight to
 2   the opinions of Dr. Gordon, Plaintiff’s examining physician, the Court will not overturn
 3   the denial of disability benefits on this ground.
 4          b.     Plaintiff’s Symptom Testimony
 5          Plaintiff argues that the ALJ erred when evaluating her subjective symptom
 6   statements. (Doc. 16 at 19). The ALJ determined that Plaintiff’s “medically determinable
 7   impairments could reasonably be expected to cause the alleged symptoms; however,
 8   [Plaintiff’s] statements concerning the intensity, persistence and limiting effects of these
 9   symptoms are not entirely consistent with the medical evidence and other evidence in the
10   record.” (Doc. 13-3 at 22).
11                 1.     Legal Standard
12          The Ninth Circuit has established a two-step analysis for an ALJ to determine
13   whether to credit a Plaintiff’s subjective symptom testimony. “First, the ALJ must
14   determine whether the Plaintiff has presented objective medical evidence of an underlying
15   impairment which could reasonably be expected to produce the pain or other symptoms
16   alleged.” Trevizo, 871 F.3d at 678 (quoting Garrison, 759 F.3d at 1014–15). If the Plaintiff
17   presents such evidence, the ALJ then evaluates the Plaintiff’s subjective complaints. See
18   id. “In evaluating the credibility of pain testimony after a Plaintiff produces objective
19   medical evidence of an underlying impairment, an ALJ may not reject a Plaintiff’s
20   subjective complaints based solely on a lack of medical evidence to fully corroborate the
21   alleged severity of pain.” Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir. 2005). Instead,
22   an ALJ must provide “specific, clear, and convincing reasons” for doing so. Burrell v.
23   Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014).
24          In rendering a credibility determination, the ALJ may consider several factors,
25   including: “(1) ordinary techniques of credibility evaluation, such as the Plaintiff’s
26   reputation for lying, prior inconsistent statements concerning the symptoms, and other
27   testimony by the Plaintiff that appears less than candid; (2) unexplained or inadequately
28   explained failure to seek treatment or to follow a prescribed course of treatment; and (3)


                                                 - 10 -
      Case 3:20-cv-08143-JAT Document 24 Filed 04/15/21 Page 11 of 15



 1   the Plaintiff’s daily activities.” Tommasetti, 533 F.3d at 1039 (9th Cir. 2008) (quoting
 2   Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996)). If the ALJ relies on these factors
 3   and [his] reliance is supported by substantial evidence, the Court “may not engage in
 4   second guessing.” Id. (quoting Thomas, 278 F.3d at 959).
 5                 2.     Discussion
 6          Plaintiff first argues that the ALJ applied an improper legal standard by requiring
 7   Plaintiff’s symptoms to be “entirely consistent” with the objective medical evidence. (Doc.
 8   16 at 20–21). Plaintiff further asserts that the ALJ improperly required Plaintiff to provide
 9   medical evidence of the severity of Plaintiff’s symptoms. (Id. at 21).
10          Although the Court agrees that Plaintiff is not required to provide medical evidence
11   of the severity of his symptoms, see Garrison, 759 F.3d at 1014–15, objective medical
12   evidence is a useful tool for an ALJ to assess Plaintiff’s credibility regarding the intensity
13   and persistence of her symptoms, see Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1175
14   (9th Cir. 2008) (holding that objective medical evidence was appropriately used to assess
15   credibility of plaintiff’s symptom testimony); Rollins v. Massanari, 261 F.3d 853, 857 (9th
16   Cir. 2001) (holding that medical evidence is “a relevant factor in determining the severity
17   of the claimant’s pain and its disabling effects). The Court does not read the ALJ’s “not
18   entirely consistent” statement, (Doc. 13-3 at 22), as requiring the Plaintiff to fully
19   corroborate her symptom testimony with objective medical evidence. Instead, the ALJ’s
20   statement merely notes that the record contains conflicting evidence. The ALJ found this
21   conflicting evidence to be Plaintiff’s improvement through conservative treatment, the
22   objective medical evidence, and Plaintiff’s daily activities. (Id. at 22–26).
23                        A.      Conservative Treatment
24          The ALJ found that “[d]espite [Plaintiff’s] allegations of severe and debilitating
25   symptomatology, the evidence of record documented conservative treatment following
26   [Plaintiff’s] cervical spine surgery.” (Id. at 22). The ALJ also found that this conservative
27   treatment led to improvement in Plaintiff’s conditions. (See, e.g., id. at 23 (citing improved
28   neck pain after use of conservative treatments of wearing a C-collar, physical therapy, and


                                                 - 11 -
      Case 3:20-cv-08143-JAT Document 24 Filed 04/15/21 Page 12 of 15



 1   medication)).
 2          Plaintiff asserts that this argument is belied by Plaintiff’s medical records. (Doc. 16
 3   at 21). As discussed supra, however, the ALJ cited numerous portions of the record that
 4   show a medical plan of conservative treatment and improvement in Plaintiff’s conditions.
 5   See supra Section III.a.2. At most the record is ambiguous as to Plaintiff’s improvement
 6   through conservative treatment, and, “given that the ALJ is the ‘final arbiter with respect
 7   to resolving ambiguities in the medical evidence,’” the Court defers to the ALJ’s finding.
 8   Singh, 2020 WL 5757620, at *3 (quoting Tommasetti, 533 F.3d at 1041). Because the ALJ
 9   determined that Plaintiff’s condition improved through conservative treatment, the Court
10   finds that the ALJ did not err in discounting Plaintiff’s symptom testimony on this basis.
11   See Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007) (“evidence of ‘conservative
12   treatment is sufficient to discount a claimant’s testimony regarding severity of an
13   impairment.”) (citing Johnson v. Shalala, 60 F.3d 1428, 1434 (9th Cir. 1995)); see also
14   Singh., 2020 WL 5757620, at *2–3 (affirming ALJ’s discounting of plaintiff’s testimony,
15   in part, because plaintiff’s conditions improved with medication).
16                        B.      Medical Evidence
17          The ALJ additionally found that Plaintiff’s “statements concerning the intensity,
18   persistence and limiting effects of [her] symptoms are not entirely consistent with the
19   medical evidence.” (Doc. 13-3 at 22). The ALJ went on to discuss the medical evidence he
20   found inconsistent citing records indicating that Plaintiff was neurologically intact, could
21   ambulate without an assistive device, improved in her condition after surgery, and had
22   normal tone and strength in her upper and lower extremities. See supra Section III.a.1.
23          Plaintiff argues that the ALJ did not “tie-in the characterization of the medical
24   record with any particular symptom testimony.” (Doc. 16 at 21–22). The ALJ, however,
25   specifically noted that the medical records did not support the extreme limitations Plaintiff
26   asserted with respect to sitting, standing and walking, (Doc. 13-3 at 25), that Plaintiff’s use
27   of an assistive device to walk was not constant as she claimed, (id. at 21, 24–25), and that
28   Plaintiff was shown to have normal muscle bulk and tone in her upper extremities which


                                                 - 12 -
      Case 3:20-cv-08143-JAT Document 24 Filed 04/15/21 Page 13 of 15



 1   undercut Plaintiff’s claimed limitations in lifting and carrying, (id. at 21–22, 23–25). Thus,
 2   the Court finds the ALJ sufficiently tied his characterization of the medical record to
 3   Plaintiff’s symptom testimony. See Lewis v. Comm’r of Soc. Sec. Admin., No. CV-20-
 4   00765-PHX-MTL, 2021 WL 791467, at *4 (D. Ariz. Mar. 2, 2021) (finding that ALJ, by
 5   citing specific instances throughout a multi-year period, adequately tied countervailing
 6   medical record to plaintiff’s symptom testimony when discounting that testimony);
 7   Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008)
 8   (“Contradiction with the medical record is a sufficient basis for rejecting the claimant’s
 9   subjective testimony.”).
10                        C.     Daily Activities
11          The ALJ also found that Plaintiff “engaged in a somewhat normal level of daily
12   activity and interaction,” which undermined her symptom testimony. (Doc. 13-3 at 22).
13   Plaintiff’s activities included going out alone, driving her daughter to school, shopping,
14   doing light household chores, playing board games, and crafts. (Docs. 13-3 at 22; 13-7 at
15   17–18; 13-11 at 87). The ALJ opined that “[t]he physical and mental capabilities requisite
16   to performing many of the tasks described above as well as the social interactions replicate
17   those necessary for obtaining and maintaining employment.” (Id.).
18          Plaintiff avers that, while she performs the above daily activities, she does so only
19   with “severe pain [and] physical limitations.” (Doc. 16 at 22 (citing Doc. 13-7 at 18)).
20   However, even if Plaintiff’s daily activities suggest some difficulty functioning, they may
21   be grounds for discrediting her testimony “‘to the extent that they contradict claims of a
22   totally debilitating impairment.’” Wennet v. Saul, 777 F. App’x 875, 877 (9th Cir. 2019)
23   (quoting Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012)). Here, the ALJ
24   summarized Plaintiff’s claims that she suffered significant disabilities including dropping
25   things due to numbness, being unable to walk without a walker, being unable to descend
26   stairs or stand up on her own, and being able to only lift five pounds with either hand. (See
27   Doc. 13-3 at 21–22). The ALJ reasonably found that Plaintiff’s daily activities refuted her
28   testimony, even if she had some pain and difficulty while performing these activities. See


                                                 - 13 -
      Case 3:20-cv-08143-JAT Document 24 Filed 04/15/21 Page 14 of 15



 1   Singh, 2020 WL 5757620, at *3 (affirming ALJ’s determination that daily activities refuted
 2   symptom testimony even though plaintiff experienced difficulty while engaging in
 3   activities).
 4          Further, Plaintiff asserts that the ALJ’s “mere list of activities, without any
 5   information as to the demands, frequency, or duration of those activities, does not show
 6   any contradiction with [Plaintiff’s] reported symptoms.” (Doc. 16 at 23). Plaintiff contends
 7   that, ultimately, the ALJ did not find that a substantial part of a typical day was spent
 8   engaged in activities inconsistent with Plaintiff’s claimed limitations, nor did the ALJ show
 9   that Plaintiff’s routine activities would transfer to the workplace environment or refute
10   Plaintiff’s symptom testimony. (Id.).
11          Even if the evidence is not clear on how long or often Plaintiff performed her daily
12   activities, as long as the ALJ’s determination is reasonable, it is not the Court’s role to
13   second-guess it. See Rollins, 261 F.3d at 857 (holding that, even when record was equivocal
14   about how long and often plaintiff engaged in daily activities, because ALJ’s interpretation
15   was reasonable the court would not second-guess it). Further, “the ALJ is not required to
16   show that a claimant’s activities are transferable to the work setting in order to discount
17   her testimony on their account. Rather, an ALJ may consider whether a claimant engages
18   in daily activities that are simply inconsistent with her allegations or that suggest that they
19   are exaggerated, irrespective of whether the activities are transferable to a work setting.”
20   Handy v. Comm’r of Soc. Sec. Admin., No. CV-19-04545-PHX-JZB, 2020 WL 5699001,
21   at *4 (D. Ariz. Sept. 24, 2020) (citing Molina, 674 F.3d at 1112).
22          Here, the ALJ provided a reasonable determination based on substantial evidence
23   that Plaintiff’s daily activities were incompatible with the severity of her alleged
24   symptoms. Thus, the ALJ did not err in discounting Plaintiff’s symptom testimony. See
25   Ghanim v. Colvin, 763 F.3d 1154, 1165 (9th Cir. 2014) (“Engaging in daily activities that
26   are incompatible with the severity of symptoms alleged can support an adverse credibility
27   determination.”); Singh, No. CV-19-02315-PHX-MTM, 2020 WL 5757620, at *3 (D. Ariz.
28   Sept. 28, 2020) (finding ALJ did not err in discounting plaintiff’s allegations of disabling


                                                 - 14 -
      Case 3:20-cv-08143-JAT Document 24 Filed 04/15/21 Page 15 of 15



 1   symptoms and limitations because they were inconsistent with her reported activities).
 2                 3.      Conclusion Regarding Symptom Testimony
 3          Because the ALJ provided specific and legitimate reasons for discounting Plaintiff’s
 4   symptom testimony, including Plaintiff’s improvement through conservative treatment, the
 5   objective medical evidence, and Plaintiff’s daily activities, the Court will not overturn the
 6   denial of disability benefits on this ground. See Thomas, 278 F.3d at 959 (“If the ALJ’s
 7   credibility finding is supported by substantial evidence in the record, we may not engage
 8   in second-guessing.”).
 9   IV.    CONCLUSION
10          Accordingly,
11          IT IS ORDERED that the ALJ’s decision is AFFIRMED. The Clerk of the Court
12   shall enter judgment accordingly.
13          Dated this 15th day of April, 2021.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  - 15 -
